Citation Nr: 1518141	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  12-31 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010 for service-connected coronary artery disease, status post myocardial infarction, with status post coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to January 1976.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ) in March 2015.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran filed a claim for hypertension received September 9, 1998.  By rating decision dated March 1999, the Winston-Salem, North Carolina RO denied service connection for coronary artery disease with hypertension and history of myocardial infarction (claimed as hypertension).  This decision was not appealed and is final.  

2.  The Veteran filed a claim of service connection for heart disease received on June 30, 2010.

3.  On August 31, 2010, a final rule was published in the Federal Register amending 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain diseases associated with herbicide exposure, including ischemic heart disease/coronary artery disease.


CONCLUSION OF LAW

An effective date prior to August 31, 2010, is not warranted for the award of service connection for ischemic heart disease/ coronary artery disease.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, additional notice is not required, and any defect in the notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any evidence pertinent to the issue of entitlement to an earlier effective date for the grant of service connection for ischemic heart disease/ coronary artery disease that remains outstanding.  Thus, VA's duty to assist is met.

II.  Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Under 38 C.F.R. § 3.309(e), ischemic heart disease/ coronary artery disease is a disease associated with exposure to certain herbicide agents, including Agent Orange, that will be service connected on a presumptive basis for veterans who were exposed to herbicide agents during service.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to general rule for effective dates.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404   (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175   (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

III.  Facts and Analysis

The Veteran filed a claim for service connection for ischemic heart disease received June 30, 2010, which is the claim for which the effective date is on appeal.  As explained above, the Board notes that the Veteran had previously filed a claim for hypertension received September 9, 1998.  By rating decision dated March 1999, the Winston-Salem, North Carolina RO denied service connection for coronary artery disease with hypertension and history of myocardial infarction (claimed as hypertension).  This decision was not appealed and is final.

The record reflects that the Veteran served in the Korean DMZ, and exposure to Agent Orange was presumed under 38 C.F.R. § 3.307(a)(6)(iv).  The RO granted service connection on the grounds that ischemic heart disease/ coronary artery disease is a presumptive disability associated with herbicide exposure, and assigned the effective date from August 31, 2010, the date VA added ischemic heart disease/ coronary artery disease as a presumptive disability associated with herbicide exposure.  For the reasons cited below, the Board concurs with the RO's decision.

The Veteran has argued, in his March 2015 hearing, that he is entitled to an earlier effective date under the Nehmer exception to the general rule for effective dates because ischemic heart disease/ coronary artery disease was only added to the list of presumptive diseases associated with herbicide exposure effective August 31, 2010, and he could not have known to file a claim for service connection prior to then.  Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the regulation establishing a presumption of service connection for the covered disease.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816.  

The Board notes that the Veteran's Service Treatment Records, in-service personnel records, and the Veteran's own statements support that the Veteran served in the Republic of Korea, but at no time entered the Republic of Vietnam.  As the Veteran served in Korea, not in the country of Vietnam during the Vietnam War era, he is therefore not a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6).  As such, he is not a Nehmer class member, and the exception to the general rule for effective dates does not apply in his case.  The Board is sympathetic to the Veteran's argument that he should be entitled to the Nehmer exception because of his Agent Orange exposure in Korea, but the Board is bound by the laws and regulations of the VA and so precluded, as a matter of law, from awarding an earlier effective date under Nehmer.

The Board acknowledges that the Veteran suffered a heart attack in 1989 and was diagnosed with coronary artery disease in 1990.  However, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

As such, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As the Veteran filed his claim received June 30, 2010 and entitlement arose on August 31, 2010, August 31, 2010 stands as the proper effective date.  Therefore, the claim for an earlier effective date for the grant of service connection must be denied because the RO has already assigned the earliest possible effective date provided by law. 

The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than August 31, 2010 for service-connected coronary artery disease, status post myocardial infarction, with status post coronary artery bypass graft, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


